DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because “a matching algorithm” is not a process, machine, manufacture, or composition of matter. See MPEP 2106.03.
	Examiner suggestion: “A/The matching algorithm for data with different scales…” can be changed to read “A/The method for matching data with different scales…” or other variations. 

Claim Objections
5.	Claims 1, 2, 4-7 and 9-10 objected to because of the following informalities:  
Claim 1 line 9 page 16: “the importance degree” lacks antecedent basis. This should be changed to read “an importance degree”. Claim 6 line 1 page 19 is objected for the same reason. 
Claim 1 line 16 page 16: “calculating confidence value” should be changed to read “calculating confidence values”. Claim 6 line 7 page 19 is objected for the same reason.
Claim 2 line 27 page 16: “extracting crossroad point” should be changed to read “extracting a crossroad point” or “extracting crossroad points”.
Claim 4 line 12 page 17: “allocating weights” should be changed to read “allocating the weights”. Claim 9 line 7 page 20 is objected for the same reason. 
Claim 4 line 19 page 17: “according to weights of attributes” should be changed to read “according to the weights of the attributes”. Claim 9 line 13 page 20 is objected for the same reason.
Claim 5 line 27 page 17: “the high-precision group” lacks antecedent basis. Perhaps this should be “the high-precision map data”? Claim 10 line 21 page 20 is objected for the same reason.
Claim 5 line 7 page 18: “matched road network                         
                            
                                
                                    N
                                    '
                                
                                
                                    j
                                
                            
                        
                    ” should be changed to read “matched road networks                         
                            
                                
                                    N
                                    '
                                
                                
                                    j
                                
                            
                        
                    ”. Claim 10 line 29 page 20 is objected for the same reason.
Claim 5 line 8 page 18: “obtain confidence value” should be changed to read “obtain a confidence value”. Claim 10 line 30 page 20 is objected for the same reason.

Claim 5 line 20 page 18: “calculating confidence value” should be changed to read “calculating confidence values”. Claim 10 line 9 page 21 is objected for the same reason.
Claim 7 line 14 page 19: “features of claim 1” should be changed to read “features of claim 6”.
Claim 10 line 31 page 20: “a crossroad and a matching relationship do not cross” should perhaps be changed to read “a crossroad and a matched crossroad do not cross”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 2 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claims recite the limitations of “by means of road connectivity” and “by means of a road connection relationship”. The disclosure fails to describe in further details of what “means of road connectivity” and “means of road connection relationship” are. In other words, there are no specific algorithm disclosed in the specification to describe how road connectivity or road connection relationship is performed to acquire adjacent crossroad points. Accordingly, it does not appear that the Applicant had possession of the claimed invention.

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 3, 4, 5, 8, 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 9 recite the limitations of “data of different maps”. It is unclear whether the “data of different maps” here are referring to the traditional map data and the high-precision map data or some other map data. Therefore, this limit renders the claim unclear and indefinite. 
Claims 5 and 10 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Specifically, step 301 and step 302 contain grammatical errors that result in difficulty to understand the claimed invention. 
Claims 5 and 10 recite the limitations of “            
                
                    
                        J
                        G
                    
                    
                        i
                    
                
                →
                
                    
                        J
                        G
                    
                    
                        m
                    
                
            
        ” and             
                
                    
                        "
                        J
                        G
                        '
                    
                    
                        j
                    
                
                →
                
                    
                        J
                        G
                        '
                    
                    
                        n
                    
                
            
        ”. Although the symbols             
                
                    
                        J
                        G
                    
                    
                        i
                    
                
                ,
                 
                
                    
                        J
                        G
                    
                    
                        m
                    
                
                ,
                 
                
                    
                        J
                        G
                        '
                    
                    
                        j
                    
                
                 
                a
                n
                d
                 
                
                    
                        J
                        G
                        '
                    
                    
                        n
                    
                
            
         have been defined previously, it is unclear what the symbols mean when being put together by an arrow. Thus, these limitations render the claim unclear and indefinite. For examination purposes, these symbols are to be interpreted as names of road networks. 
Claims 3 and 8 are rejected for being dependent upon a previously rejected base claim.

Allowable Subject Matter
10.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, claim objections, 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
The prior art references, alone or in combination, do not reasonably teach or suggest the limitation of: 
“A matching algorithm for data with different scales based on global road network features, comprising: 
step 1 of loading data of different maps, constructing crossroad groups in each map, and extracting information on attributes of the crossroad groups; 
step 2 of allocating, according to the importance degree of the attribute information, weights for each attribute of the crossroad groups, and comprehensively evaluating confidence values of matching between two crossroad groups in different maps; and 
step 3 of constructing, according to the confidence values, matched road networks, calculating confidence values of the matched road networks, constructing matched road network combinations by means of the matched road networks, calculating confidence value of matching of the road network combinations as total confidence values according to a relative position relationship of the respective road networks in the matched road network combinations, and selecting a road network combination with the highest total confidence value as an optimal matching solution, namely a matching result.” as recited in claim 1 and similarly recited in independent claim 6. 
The closest prior art, Gong et al. (CN 104850824 A), teaches a road network matching method based on road element synthesis. The method comprises: 
Step 1: Identify the type of road elements in the road network by geometric position and topological relationship. The basis of road element identification is the classification and specific characteristics of road elements, including geometric position and topological relationship. On this basis, it can be identified according to common pattern recognition. The types of road elements include: node type, trunk type and auxiliary road type ([0042]). 
Step 2: For the target of road network matching, comprehensive operation of road elements is carried out according to the corresponding map synthesis principle ([0046]). 
Step 3: The integrated road elements are effectively matched according to corresponding steps, features and rules ([0056]).
Step 4: Restore the matching road elements to corresponding road nodes and line elements, and combine the road element features to perform fine matching according to a conventional method ([0067]).	
Gong fails to specifically disclose 	“constructing crossroad groups in each map, and extracting information on attributes of the crossroad groups; step 2 of allocating, according to the importance degree of the attribute information, weights for each attribute of the crossroad groups, and comprehensively evaluating confidence values of matching between two crossroad groups in different maps; and step 3 of constructing, according to the confidence values, matched road networks, calculating confidence values of the matched road networks, constructing matched road network combinations by means of the matched road networks, calculating confidence value of matching of the road network combinations as total confidence values according to a relative position relationship of the respective road networks in the matched road network combinations, and selecting a road network combination with the highest total confidence value as an optimal matching solution, namely a matching result.”
Averbuch et al. (US 2017/0314934 A1) teaches a method for generating ground truth data for positional data with matched road segments. The method comprises identifying a route comprising one or more road segments. Positional data, collected while traveling the route, is received. A plurality of candidate road segments is identified. The positional data is matched to one of the plurality of candidate road segments, wherein the one or more road segments are prioritized for matches. 
	Wang et al. (US 2015/0354973 A1) teaches a map matching technique including receiving a plurality of global positioning system (GPS) data points in a dataset, receiving road map data related to a plurality of roads, determining a plurality of paths of minimum Frechet distance for the GPS dataset, assigning a weight to each path of minimum Frechet distance by applying a weight function, and outputting the path with the minimum weight.
	Smartt et al. (US 2007/0129892 A1) teaches a system and method identifies road features that may not appear on a map database, such as paths not described as roads on the map database, and whether all the roads at a crossing cross at the same grade level.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664